Order entered October 12, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01135-CV

                      IN RE: TEXAS HEALTH RESOURCES, Relator

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-02252

                                               ORDER
                          Before Justices Bridges, Myers, and Whitehill

       Based on the Court’s opinion of this date, we conditionally grant relator’s petition for

writ of mandamus. We direct the trial court to render an order on THR’s plea to the jurisdiction

and notify counsel for all parties via e-mail or fax of the ruling by 5:00 p.m. on October 13,

2016. We ORDER the trial judge to file with this Court a certified copy of the order issued in

compliance with this order by 5:00 p.m. on October 13, 2016. Should the trial judge fail to

comply with this order, the writ will issue.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE